NIX, Presiding Judge:
This is an original proceeding filed by the petitioner, Veirl Hulsey, for a writ of habeas corpus, alleging that his sentence-is excessive and greater than permitted by law.
This Court finds the identical allegation was made by petitioner in the appeal of his conviction (Okl.Cr. 307 P.2d 553) and this Court stated:
“In view of the fact that the sentence imposed is only two years in excess of the minimum and five prior convictions-are conclusively shown, we can find no-merit in this contention.”
Further, the Court of Criminal Appeals will: not grant habeas corpus relief where questions raised were in existence and were-properly considered and passed on in accused’s appeal on which his judgment of conviction was affirmed.
For these reasons, the application for-writ of habeas corpus is denied.
BUSSEY and BRETT, JJ., concur.